DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAKIBARA et al. (US 2005/0017686 A1, hereinafter SAKAKIBARA) in view of WOZNIAK (US 2007/0096689 A1, hereinafter WOZNIAK).
As per claims 1 and 14, SAKAKIBARA discloses a method of operating a battery, the method comprising:
storing usage history of the battery in a memory (See Par.127 and 128, disclose storing the number of charging and history of remaining battery power data  are stored in the battery EEPROM); 
storing environmental condition history of the battery in the memory (See Par.127 and 130, disclose storing the battery temperature history in the battery EEPROM); and 
using the stored usage history and the stored environmental condition history to determine whether battery should be replaced (See Fig.9, Steps#S4 and S16-S20 disclose reading the data stored in the EEPROM of the battery and using the data to determine the degree of degradation. An output is provided to the user as shown in Fig15, indicating if the battery has reached its end of life and needs to be replaced). However, SAKAKIBARA does not disclose the method is used in an electronic device. 
WOZNIAK discloses a method for operating a battery in an electronic device to determine if the battery is defective and needs to be replaced (See WOZNIAK, Fig.3, discloses using battery stored temperature to determine if a battery is defective, Fig.6, discloses using the cycle number to determine if a battery is defective. Par.10, discloses that the analysis system is disposed in a computer system to determine if its battery needs replacement).
SAKAKIBARA and WOZNIAK are analogous art since they both deal with battery lifetime analysis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed SAKAKIBARA with that of WOZNIAK by applying the battery analysis method to an electronic device for the benefit of ensuring that the electronic device continues to operates without problem by alerting the user to the need of replacing the battery.

As per claims 2 and 15, SAKAKIBARA and WOZNIAK discloses the method of claim 1 and 14 as discussed above, wherein the usage history comprises a total duration that the battery has been used (See SAKAKIBARA Par.47, discloses “cumulative discharging time, cumulative charging time, cumulative discharging quantity of power, cumulative charging quantity of power, or cumulative number of charging/discharging cycles can be chosen as the usage quantity”).

As per claims 3 and 16, SAKAKIBARA and WOZNIAK discloses the method of claims 1 and 15 as discussed above, wherein the usage history further comprises a number of cycle times for the battery (See SAKAKIBARA Pars.45 and 127-128, disclose using the number of charging/discharging cycles to determine the condition of the battery).

As per claims 4 and 17, SAKAKIBARA and WOZNIAK discloses the method of claims 2 and 16 as discussed above, wherein the usage history further comprises a number of cycle times the battery has been charged (See Pars.45 and 127-128, discloses using the number of charging/discharging cycles to determine the condition of the battery).

As per claims 5 and 18, SAKAKIBARA and WOZNIAK discloses the method of claims 4 and 17 as discussed above, wherein the environmental condition history comprises temperatures for the battery when the battery was operating (See SAKAKIBARA, Par.180, discloses the history of temperature data of the battery is stored and used to evaluate the battery).

As per claim 6, SAKAKIBARA and WOZNIAK discloses the method of claim 4 as discussed above, further comprising when a determination is made that the battery should be replaced, sending a signal that the battery needs to be replaced (See SAKAKIBARA, Fig.9, Steps#S20-S22, and Fig.15, disclose the diagnosis results of the battery are indicated via a display, i.e. the processor sends a signal to the display to output the diagnosis result. WOZNIAK also discloses in Par.24, a display LED indicating when a battery is defective).

As per claim 19, SAKAKIBARA and WOZNIAK discloses the method of claim 14 as discussed above, wherein the usage history and environmental condition history of the battery are used to determine charge state of the battery (See SAKAKIBARA, Figs.13-16, disclose using the environmental conditions history of the battery to determine if the battery is in a normal charge state or abnormal and needs to be replaced).

As per claim 20, SAKAKIBARA and WOZNIAK disclose the method of claim 14 as discussed above, WOZNIAL discloses detecting if the battery is detective (See Figs. 2-6), However SAKAKIBARA and WOZNIAK do not disclose wherein determining whether the battery should be repaired comprises determining whether a core of the battery should be replaced. However it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by SAKAKIBARA and WOZNIAK to indicate that a battery core should be replaced for the benefit of salvaging the battery.
Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UCHIDA (US 2007/0029974 A1, hereinafter UCHIDA) in view of WOZNIAK.
As per claim 7, UCHIDA discloses a method for operating a battery, the method comprising: 
monitoring usage history of the battery (See Fig.1, Item#12, discloses an electrical component power consumption data processing); 
monitoring environmental condition history of the battery (See Fig.1, Item#4, discloses a battery environment data processing); and 
using the usage history and the environmental condition history to estimate when the battery will need to be replaced (See Fig.1, Item#7 and 9, discloses a controller which uses the battery usage history data and the battery environmental history data recorded in recording unit 6 to estimate the remaining life of the battery and display that to the user using a display 9 as shown in Fig.6). However, UCHIDA does not disclose the method is used in an electronic device. 
WOZNIAK discloses a method for operating a battery in an electronic device to determine if the battery is defective and needs to be replaced (See WOZNIAK, Fig.3, discloses using battery stored temperature to determine if a battery is defective, Fig.6, discloses using the cycle number to determine if a battery is defective. Par.10, discloses that the analysis system is disposed in a computer system to determine if its battery needs replacement).
UCHIDA and WOZNIAK are analogous art since they both deal with battery lifetime analysis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed UCHIDA with that of WOZNIAK by applying the battery analysis method to an electronic device for the benefit of ensuring that the electronic device continues to operates without problem by alerting the user to the need of replacing the battery.
 
As per claims 8-9, UCHIDA and WOZNIAK discloses the method of claim 7 as discussed above, wherein the usage history and environmental condition history of the battery are used to determine charge state of the battery (See UCHIDA, Fig.1, Item#7, discloses the controller determines the durable years of the battery, also Par.51, disclose the determination of the battery SOC using charge/discharge current and the effect of the temperature on battery deterioration is considered). 
Claims 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UCHIDA in view of WOZNIAK and in further view of SAKAKIBARA.
As per claim 10, UCHIDA and WOZNIAK disclose the method of claim 9 as discussed above, however UCHIDA and WOZNIAK does not disclose wherein the usage history comprises a total duration that the battery has been used.
SAKAKIBARA discloses a method for detecting the level of battery deterioration comprising using usage history wherein the usage history comprises a total duration that the battery has been used (See Par.47, discloses “cumulative discharging time, cumulative charging time, cumulative discharging quantity of power, cumulative charging quantity of power, or cumulative number of charging/discharging cycles can be chosen as the usage quantity”).
UCHIDA, WOZNIAK and SAKAKIBARA are analogous art since they all deal with battery deterioration analysis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by UCHIDA and WOZNIAK with that of SAKAKIBARA by using the total duration that the battery ahs been used for the benefit of enhancing the battery deterioration detection.

As per claim 11, UCHIDA, WOZNIAK and SAKAKIBARA discloses the method of claim 10 as discussed above wherein the usage history further comprises a number of cycle times the battery has been charged (See SAKAKIBARA, Pars.45 and 127-128, discloses using the number of charging/discharging cycles to determine the condition of the battery). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by UCHIDA and WOZNIAK with that of SAKAKIBARA by using the number of cycle times the battery has been charged for the benefit of enhancing the battery deterioration detection.

As per claim 12, UCHIDA, WOZNIAK and SAKAKIBARA discloses the method of claim 11 as discussed above, wherein the environmental condition history comprises temperatures for the battery when the battery was operating (See UCHIA, Fig.1, Item#4, discloses an environmental data processing unit receiving battery temperature information and the data being stored in the recording unit 6, the stored temperature history is then used by the controller to determine the battery status. Also SAKAKIBARA, Pars.127 and 130, disclose storing the battery temperature history in the battery EEPROM and Fig.9, Steps#S4 and S16-S20 disclose reading the data stored in the EEPROM of the battery and using the data to determine the degree of degradation).
As per claim 13, UCHIDA, WOZNIAK and SAKAKIBARA discloses the method of claim 12 as discussed above, wherein the monitored usage history and monitored environmental condition history is stored in a memory in the electronic device (See UCHIDA, Fig.1, Item#1, discloses a battery life predicting apparatus comprising a recording unit 6, disposed in the deice comprising the vehicle)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/           Examiner, Art Unit 2859    

/EDWARD TSO/          Primary Examiner, Art Unit 2859